DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2020 has been entered.
2.	Claims 2-4, 10-17, 19-21, 27-32, 34-36, 38-41, 45-53, 57 and 64-69 have been cancelled. Claims 1, 8, 18, 37, and 42-44 have been amended. 
3.	Claims 1, 5-9, 18, 22-26, 33, 37, 42-44, 54-56, and 58-63 are pending.
3.	 Claims 6, 7, 9, 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
4.	Claims 1, 5, 8, 18, 22, 23, 26, 33, 37, 41-44, 54-56, and 58-63 are currently under consideration.  
5.	Applicant’s amendments and arguments have overcome the rejections set forth in the Office Action of April 20, 2020, which are hereby withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 54 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 54 and 55 are drawn to the method of claim 1, further comprising administering to the patient an effective amount of a second therapeutic agent. Given that in claim 1 the anti-PD-L1 antagonist antibody is a second line or later treatment, it is unclear if the second therapeutic agent in claims 54 and 55 is in addition to the first  and second line treatments or if it is included as part of the first-line treatment.  The claims 54 and 55 will be interpreted to include either alternative. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1, 8, 37, 42, 54, 56, and 58-61 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0275347 A1(Higgs et al. Sep. 28, 2017, effectively filed Sep. 5, 2014), “Higgs-347”, evidenced by Higgs BW (J. Clinical Oncology 34, 2016 (suppl; abstr 3036)), “Higgs”.
Higgs-347 teaches determining the expression of PD-L1 by immunohistochemistry in tumor cells in NSCLC patients treated with the anti-PD-L1 antibody MEDI4736. See ¶¶ 0023, 0049-0050, 0115, and 0116 and Figures 1 and 2.  Higgs-347 teaches that the M-Score, the percentage of tumor cells with PD-L1 staining, is above 50% in several NSCLC patients that respond to treatment with MEDI4736.  See Example 2 and Figure 2.   
Higgs-347 teaches that the data for NSCLC patients was from the CP1108 clinical trial.  See ¶¶ 0050-0051. Higgs teaches that the NSCLC patients in the CP1108 clinical trial were patients that had advanced, previously treated NSCLC.  See Higgs-Methods.  Thus, treatment with the anti-PD-L1 antibody MEDI4736 was a second line therapy of NSCLC patients with PD-L1 expression in over 50% of tumor cells. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 1, 5, 8, 18, 22, 23, 26, 37, 41-44, 54-56, and 58-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/151006 (Chen et al. 25 September 2014, IDS), “Chen” evidenced by US 2015/0225483 A1 (Lo, K-M, Aug. 13, 2015, of record), “Lo”  in view of US 2017/0275347 A1 (Higgs et al. Sep. 28, 2017, effectively filed Sep. 5, 2014), “Higgs-347”.
Chen teaches a method for selecting a therapy for an individual with a disease or disorder, the method comprising: a. determining the presence of a PD-L1 biomarker in a sample from the individual, and b. providing a recommendation that the therapy selected for the individual comprise treatment with a PD-L1 axis binding antagonist based on the presence of a PD-L1 biomarker in the sample and further comprising administering an effective amount of the PD-L1 axis binding antagonist to the individual.  See claims 1-5.

Chen teaches PD-L1 expression is elevated in samples from individuals that respond to treatment with a PD-L1 antibody.  See ¶ [00237].  Chen teaches elevated expression includes expression greater than 50% increase.   See ¶ [00210].
Chen teaches that PD-L1 staining includes staining as high as 50% of tumor cells.  See p. 80-¶ [00426]. 
Chen teaches that responses to the anti-PD-L1 antibody MPDL3280A correlated with increases in PD-1 in tumor cells.  See Examples 2 and 15 and -¶¶ and [0430] and [00495] in particular and Figure 20.
Chen teaches that a clear association of response to anti-PD-L1 treatment and increased PD-L1 expression in tumor cells determined by immunohistochemistry (IHC) was observed in patients with NSCLC.  See Example 20-¶ [00518] and Figure 30.  Chen also teaches that a clear association of response to anti-PD-L1 treatment and increased PD-L1 expression in tumor infiltrating immune cells was observed in patients with NSCLC.  See Example 20-¶ [00518] and Figure 29.  The infiltrating immune were less than 10% of the sample.  See Figure 29 and -¶ [00228].
Chen teaches that that tissue samples can contain tumor stroma cells and fibroblasts.  See ¶¶ and [00197] and [00340].
 Chen teaches the treatment methods can further comprise a second therapeutic like a chemotherapeutic agent, a growth inhibitory agent, a radiation therapy agent or anti-angiogenic agent.  See ¶¶ [0034] and [00169] and claim 65. 
Chen teaches that the tumor in the patient is second line or third line metastatic or locally advanced NSCLC. See ¶¶ [00232], [0233], [0236] and [0341] and Example 7.

Chen teaches determining protein expression with immunohistochemistry with an anti-PD-L1 antibody and mRNA expression with qPCR, RT-qPCR, microarray analysis, and SAGE.  See ¶¶ [0025]-[0028] and [0209]-[0231] and Examples 3-5. 
 Lo teaches that the instant SEQ ID NOs: 25 and 4 (SEQ ID NOs: 12 and 13 in Lo) are comprised by MPDL3280A. See p. 23 of Lo and Appendix of the Office Action of September 12, 2019.
Chen does not specifically teach treating with an anti-PD-L1 antagonist antibody when a tumor sample obtained from the patient has been determined to have a detectable expression level of PD-L1 in 50% or more of the tumor cells in the tumor sample.
Higgs-347 teaches determining the expression of PD-L1 by immunohistochemistry in tumor cells in NSCLC patients treated with the anti-PD-L1 antibody MEDI4736. See ¶¶ 0023, 0049-0050, 0115, and 0116 and Figures 1 and 2.  Higgs-347 teaches that the M-Score, the percentage of tumor cells with PD-L1 staining, is above 50% in several NSCLC patients that respond to treatment with MEDI4736.  See Example 2 and Figure 2. Higgs-347 teaches that, in general, patients with an IHC M score greater than or equal to 25% responded to anti-PD-L1. See ¶ 0050.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Chen, Higgs-347  and treat NSCLC with an anti-PD-L1 antagonist antibody as second line or later treatment when the tumor sample has expression of PD-L1 in 50% or more of the tumor cells in the sample because Chen teaches . 

Response to Arguments
9.	Applicant argues that the clinical trial data described in the Examples of the present specification demonstrate that a TC score of TC3 is unexpectedly effective as a diagnostic criterion to identify NSCLC patients who are likely to respond to an anti-PD-L1 antagonist antibody such as atezolizumab in the second line or later (>2L) treatment setting. Accordingly, the present claims relate to >2L treatment of a subpopulation of NSCLC patients that the specification demonstrates has an unexpectedly favorable response to anti-PD-LI antagonist antibody therapy. Moreover, the post-filing data summarized above confirm the specification’s teachings regarding the unexpected efficacy of the claimed methods.


Applicant’s arguments have been considered, but have not been found persuasive.  First it is noted that Chen teaches that the tumor in the patient is second line or third line metastatic or locally advanced NSCLC. See ¶¶ [00232], [0233], [0236] and [0341]. With regard to Applicant’s assertion of an unexpectedly favorable response to PD-L1 antibodies when the PD-L1 expression level is 50% or more in tumor cells, the favorable response would not have been unexpected given that Chen teaches that a clear association of response to anti-PD-L1 treatment and increased PD-L1 expression in tumor cells was observed in patients with NSCLC, Higgs-347 teaches  the percentage of tumor cells with PD-L1 staining is above 50% in several NSCLC patients that respond to treatment with the  anti-PD-L1 antagonist antibody MEDI4736 and, in general, patients with an IHC M score greater than or equal to 25% responded to anti-PD-L1.  Thus, the assertion of unexpected results our not found persuasive in light of the teachings of Chen and Higgs-347 because it would have been obvious to one of skill in the art that an increase percentage of  expression of PD-L1 in tumor cells would allow for targeting of more tumor cells with the PD-L1 antibody and thus increasing its effectiveness.  Thus Applicant’s arguments are not found persuasive and the rejection is maintained. 
33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/151006 (Chen et al. 25 September 2014, IDS), “Chen” evidenced by US 2015/0225483 A1 (Lo, K-M, Aug. 13, 2015, of record), “Lo”  in view of US 2017/0275347 A1(Higgs et al. Sep. 28, 2017, effectively filed Sep. 5, 2014), “Higgs-347” as applied to claims 1, 5, 8, 18, 22, 23, 26, 37, 41-44, 54-56, and 58-63 is above, and further in view of US 2016/0312297 A1 (Ayers et al. Oct. 27, 2016, filed Dec. 15, 2014, of record), “Ayers”.
Chen and Higgs-347 teach as set forth, but do not teach detecting increased expression of STAT1 in the tumor sample.
Ayers teaches in claims 1-3:
1. A method for testing a tumor for the presence or absence of a biomarker that predicts response to treatment with a PD-1 antagonist, which comprises: obtaining a sample from the tumor, measuring the raw RNA expression level in the tumor sample for each gene in a PD-L1 gene signature; normalizing each of the measured raw RNA expression levels; and calculating the arithmetic mean of the normalized RNA expression levels for each of the genes to generate a score for the PD-L1 gene signature; wherein the PD-L1 gene signature comprises PD-L1, PD-L2, STAT1, LAG3, CXCL10, and CLEC10a. 
2. The method of claim 1, wherein the method further comprises: comparing the calculated score to a reference score for the PD-L1 gene signature; and classifying the tumor as biomarker positive or biomarker negative; wherein if the calculated score is equal to or greater than the reference score, then the tumor is classified as biomarker positive, and if the calculated PD-L1 gene signature score is less than the reference PD-L1 gene signature score, then the tumor is classified as biomarker negative. 

Ayers teaches that a PD-1 antagonist includes antibodies that bind to PD-l1.  See ¶¶ 0069-0070.
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Chen, Higgs-347 and Ayers to measure the expression of PD-L1 and STAT1 in the tumor sample compared to a reference tumor sample because both Chen and Ayers teach that PD-L1 expression is a marker for PD-1 antagonist response and Ayers teaches STAT1 expression is also a marker for PD-1 antagonist response.  Thus one would have been motivated to detect STAT1 with PD-L1 expression in the tumor tissue to provide confirmation of the results for PD-1 antagonist selection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1, 5, 8, 18, 22, 23, 26, 37, 41-44, 54-56, and 58-63 is are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of co-pending Application No. 17/148,775 (reference application, published as US 2021/0140967) in view of WO 2014/151006 (Chen et al. 25 September 2014, IDS), “Chen” evidenced by US 2015/0225483 A1 (Lo, K-M, Aug. 13, 2015 of record), “Lo” in view of US 2017/0275347 A1(Higgs et al. Sep. 28, 2017, effectively filed Sep. 5, 2014), “Higgs-347”.
The ‘775 claims are drawn to:

14. The method, assay and/or kit of claim 13, wherein the T-cell related marker is selected from the group consisting of CD8A, IFN-g, EOMES, Granzyme-A, CXCL9 and any combination thereof. 
15. The method, assay and/or kit of any of claims 1-14, wherein the disease or disorder is a proliferative disease or disorder. 16. The method, assay and/or kit of any of claims 1-14, wherein the disease or disorder is an immune-related disease or disorder. 17. The method, assay and/or kit of any of claims 1-14, wherein the disease or disorder is cancer. non-small cell lung cancer, small cell lung cancer, renal cell cancer, colorectal cancer, ovarian cancer, breast cancer, pancreatic cancer, gastric carcinoma, bladder cancer, esophageal cancer, mesothelioma, melanoma, head and neck cancer, thyroid cancer, sarcoma, prostate cancer, glioblastoma, cervical cancer, thymic carcinoma, leukemia, lymphomas, myelomas, mycoses fungoids, merkel cell cancer, and other hematologic malignancies. 19. The method, assay and/or kit of any of claims 1-18, wherein the sample obtained from the individual is selected from the group consisting of tissue, whole blood, plasma, serum and combinations thereof. 20. The method, assay and/or kit of claim 19, wherein the tissue sample is a tumor tissue sample. 21. The method, assay and/or kit of claim 20, wherein the tumor tissue sample comprises tumor cells, tumor infiltrating immune cells, stromal cells and any combinations thereof. 22. The method, assay and/or kit of any of claims 19-21, wherein the tissue sample is formalin fixed and paraffin embedded, archival, fresh or frozen. 23. The method, assay and/or kit of any of claims 1-22, wherein the sample is obtained prior to treatment with a PD-L1 axis binding antagonist. 24. The method, assay and/or kit of any of claims 1-23, wherein the presence of a PD-L1 biomarker indicates that the individual is likely to have increased clinical benefit when the individual is treated with the PD-L1 axis binding antagonist. 25. The method, assay and/or kit of claim 24, wherein the increased clinical benefit comprises a relative increase in one or more of the following: overall survival (OS), progression free survival (PFS), complete response (CR), partial response (PR) and combinations thereof. 26. The method, assay and/or kit any of claims 1-25, wherein the PD-L1 biomarker is absent from the sample when it comprises 0% of the sample. 27. The method, assay and/or kit of any of claims 1-25, wherein the PD-L1 biomarker is present in the sample when it comprises more than 0% of the sample. 28. The method, assay and/or kit of claim 27, wherein the PD-L1 biomarker is present in at least 1% of the sample. 

The ‘775 claims teach as set forth above but do not specifically teach the threshold for a second line or later treatment when the tumor sample has expression of PD-L1 in 50% or more of the tumor cells.
Chen and Higgs-347 teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Chen, Higgs-347 and the ‘775 claims and treat NSCLC with an anti-PD-L1 antagonist antibody as second line or later treatment when the tumor sample has expression of PD-L1 in 50% or more of the tumor cells in the sample because Chen teaches that a clear association of response to anti-PD-L1 treatment, specifically MPDL3280A,  and increased PD-L1 expression in tumor cells determined by immunohistochemistry (IHC) was observed in patients with NSCLC and that PD-L1 staining includes staining 50%  or greater of the tumor cells, Chen teaches treating second line or later patients,  and Higgs-347 teaches  the percentage of tumor cells with PD-L1 staining is above 50% in several NSCLC patients that respond to treatment with the  anti-PD-L1 antagonist antibody MEDI4736 and, in general, patients with an IHC M score greater than or equal to 25% responded to anti-PD-L1.  One would have been motivated to treat with an anti-PD-L1 antibody 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	Claim 33 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of co-pending Application No. 17/148,775 (reference application, published as US 20210140967) in view of WO 2014/151006 (Chen et al. 25 September 2014, IDS), “Chen” evidenced by US 2015/0225483 A1 (Lo, K-M, Aug. 13, 2015 of record), “Lo” in view of US 2017/0275347 A1(Higgs et al. Sep. 28, 2017, effectively filed Sep. 5, 2014), “Higgs-347” as applied to claims 1, 5, 8, 18, 22, 23, 26, 37, 41-44, 54-56, and 58-63 above , and further in view of US 2016/0312297 A1 (Ayers et al. Oct. 27, 2016, filed Dec. 15, 2014, of record), “Ayers”.
The ‘775 claims, Chen and Higgs-347 teach as set forth, but do not teach detecting increased expression of STAT1 in the tumor sample.
Ayers teaches as set forth above
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘775 claims, Chen, Higgs-347 and Ayers to measure the expression of PD-L1 and STAT1 in the tumor sample compared to a reference 

Related Prior Art
13.	Leighl NB (Current Oncology June 2012 19(Suppl. 1): S52-S58) which teaches first- (1L), second- (2L), and third- (3L) treatment paradigms for metastatic NSCLC.  See entire article and Figure 1, in particular.  Leighl is made of record, but not relied upon, is considered pertinent to applicant's disclosure.
Conclusion
14. 	No claims allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 






/PETER J REDDIG/Primary Examiner, Art Unit 1642